EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.  Daniel R. McClure (Reg. No. 38,962) on August 24, 2021.  The Application has been amended as follows:
Claim 77. (Currently Amended) The VLC network of claim [[74]]75, wherein a first REP is configured to transmit a first comb-like pilot sequence with a discrete number of subcarriers, and a second REP is configured to transmit a second comb-like pilot sequence with a discrete number of subcarriers, wherein the subcarriers of second first comb-like pilot sequence are shifted with respect to the subcarriers of the first comb-like pilot sequence, so as to permit at least one EP to determine metrics associated to the VLC link with respect to each of the first and second REPs.  
Claim 79. (Currently Amended) The VLC network of claim [[74]]75, wherein at each EP is configured, when joining the VLC network, to: determine quality-related metrics associated to the second communication link with at least the most visible EP; signal determined metrics value to the DM via the REP, so that the DM comprises the determined metrics value in a connectivity matrix (CM).

75, wherein the DM is configured to distinguish different types of frames to be transmitted in downlink, the types comprising: one first type of frames to be relayed synchronously by the REPs of the VLC network; one second type of frames to be relayed by one or more REPs within a predetermined region; and one third type of frames to be relayed by one REP individually.

Claim 81. (Currently Amended) The VLC network of claim [[74]]75, wherein the DM is configured to activate different channel feedback modes in different portions of the VLC network and to signal the chosen feedback mode to the EPs by: signalling a default feedback mode with a frame of the first type; transmitting a frame of the second or third type to deviate from the default feedback mode in a specific portion of the VLC network so as to appoint a different feedback mode, wherein each EP is configured to change the feedback mode according to the frames of the third type with priority with respect to the frames of the second type and the frames of the second type with priority with respect to the frames of the first type.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

























Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636